1750 Kettner Blvd., Suite 416 San Diego, CA 92101 Tel: (702) 275-2181 * Fax: (619) 684-3512 john@dolkartlaw.com Via Facsimile and USPS Certified Mail September 7, 2010 Anne Nguyen Parker, Branch Chief Douglas Brown, Division of Corporate Finance United States Securities and Exchange Commission treet, N.E. Washington, DC 20549 Facsimile: 703-813-6982 Re: Success Exploration & Resources, Inc. Registration Statement on Form S-1 File No. 333-167001 (Filed May 21, 2010) Dear Ms. Nguyen Parker and Mr. Brown: This letter is written to formally request a withdrawal of a request for acceleration made on behalf of Success Exploration & Resources, Inc. (the “Company”) on or about August 26, 2010. It was unknown at the time this request was made that a secondary round of comments by the Commission were forthcoming to the Registration pursuant to Form S-1 filed by the Company on or about May 21, 2010. Accordingly, the acceleration request is hereby withdrawn. Kind Regards, /s/ John E. Dolkart, Jr., Esq. CC: Alexander Long, President& CEO
